Title: From Thomas Jefferson to Thomas Claxton, 22 October 1801
From: Jefferson, Thomas
To: Claxton, Thomas


Sir
Washington Oct. 22. 1801.
I have duly recieved your favor informing me of your disappointment as to the grates. I think with you we had better get common cheap ones made here for this winter & perhaps order from England proper ones for the next year. six will do for the house for this winter. the one for the kitchen you will be pleased to get either in Philadelphia or here as you think best. accept my best wishes & esteem.
Th: Jefferson
